DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4,7,10-12,14-18,20-22,25 and 29-30 are pending and under examination. Claims 1-4 and 30 are free of the prior art and allowable, see below for further details. The balance of claims are objected/rejected as detailed below.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on Dec 21 2021 and Sept 28 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7,10-11,14-18,20-22,25 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for disease states noted in the art (as per Tousoulis, L-arginine useful for its antihypertensive and anti-atherosclerotic activity, but not for all types of cardiovascular diseases) which would fall within the scope of dependent claim 12, does not reasonably provide enablement for the full scope of diseases encompassed by claims 7,10-11,14-18,20-22,25 and 29, i.e., any and all neurodegenerative disorders, any and all cardiovascular disorders, any and all psychiatric disorders, any and all genetic disorders, etc., as recited in claim 7. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 7 is directed to a method of treating a disease or disorder selected from a psychiatric disorder, a neurodegenerative disease, a cardiovascular disease, a renal disease, a urological or sexual disorder, cancer, and a genetic disorder in a subject, the method comprising administering to the subject an effective amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof.
Per the specification, the compound(s) of claims 1-2 is/are to be administered to a subject, so as to increase the global arginine bioavailability ratio in a subject comprising administering to the subject an effective amount of a compound provided herein, or a pharmaceutically acceptable salt thereof, see page 2. Thus, claim 7 and those claims dependent, directed to methods of treating the diseases claimed would be in the field of art of treating these diseases with L-arginine.
Claims 7,10-11,14-18,20-22,25 and 29 are not enabled for the full scope of the methods claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
	Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: 
Per the specification, the compound of claims 1-2 is to be administered to a subject, so as to increase the global arginine bioavailability ratio in a subject comprising administering to the subject an effective amount of a compound provided herein, or a pharmaceutically acceptable salt thereof., see page 2. 
Thus, claim 7 and those claims dependent, are directed to methods of treating the diseases claimed would be in the field of art of treating these diseases with L-arginine.
	The instant claimed invention is highly unpredictable since one skilled in the art  recognizes the method of treating diseases with L-arginine art is also highly unpredictable.
	With regard to the psychiatric disorder aspects of the claimed invention, claims 7 and 10, Maes1 studied the levels of amino acids (arginine among others) in treatment-resistant (major) depression patients, see title and abstract. Maes notes that no significant differences in the serum of the various amino acids studied (including L-arginine) could be found between patients with and without treatment resistant depression and normal controls, thus casting doubt on the clinical efficacy of arginine to treat depression as currently claimed. 
	With regard to cardiovascular aspects of the claimed invention, claims 7 and 11, Tousoulis2  does note the antihypertensive activity of L-arginine generally based on its angiotensin-converting enzyme inhibitor activity, see page 204, column 2.
	However, with regard to the full scope of cardiovascular diseases, Tousoulis teaches that in diabetic patients, orally dosed L-arginine did not improve cardiovascular function, as per endothelial function, see page 206 column 2. Tousoulis states there are some beneficial effects in these diabetic patients with regard to oral L-arginine, however, the data is conflicting, Id. Further, Tousoulis discloses that negative data regarding oral supplements of L-arginine in heart failure at 20 g/day for 4 weeks, see page 207, column 1. Tousoulis discloses no improvement in endothelial function was observed, Id. 
	With regard to the treatment of urological/sexual disorder such as erectile dysfunction as per claims 7, 14 and 15, Klotz3 discloses that orally dosed L-arginine is not better than placebo as a first-line treatment for mixed-type impotence, see abstract: Conclusion. 
	With regard to treatment of neurodegenerative diseases, such as Alzheimer’s disease as per claims 7, 16 and 17, Yi4 discloses the relationship between atherosclerosis as a risk factor and its strong association with Alzheimer’s disease, starting at page 213, col 2.  While Yi notes treatment of atherosclerosis with L-arginine, it also describes how the “mechanisms through which L-arg affects atherosclerosis are not fully understood, and a number of possible mechanisms have been proposed, including the “L-arginine paradox”.” See page 214, col 2.  This doubt cast by Yi for the treatment of atherosclerosis demonstrates the unpredictability of treating Alzheimer’s disease which is, as per Yi, noted to play a role in the development of Alzheimer’s disease. 
	With regard to treatment of cancer as per claims 7, 18 and 20, Ma5 states that despite advances in the field of using L-arginine to treat cancer, some issues still await definitive answers, see page 403, column 2. It is noted Table 2 of Ma notes instances of where nitric oxide (NO) function (as related to administering L-arginine) has been demonstrated in fibrosarcoma, breast and lung cancer as per claim 20.  However, the overarching message from Ma is the conclusory statement where, Ma states “Many contradictions regarding the relationship between L-arginine and tumors remain uncertain,” see page 403, column 2.
	While Table 2 of Ma indicates a number of cancers to be treated with L-arginine, the general teaching of Ma concludes the treatment of cancer with L-arginine, even the specific cancers listed therein (e.g., Table 2) is uncertain and therefore unpredictable so as to cast doubt upon the full scope of treating cancer as claimed.
	With regard to claims 7, 21 and 22 and the treatment of a genetic disorder such as Duchenne Muscular Dystrophy or autism spectrum disorder, Valayannopoulos6 discloses treatment of subjects with CTP deficiency encoded by the SLC6A8 gene with creatine and L-arginine demonstrated only improvements in muscular symptoms of the disease, see abstract, as would be expected with creatine protein combined with amino acid L-arginine treatment. Valayannopoulos teaches that there was no improvement in the cognitive and psychiatric manifestations (autism) of the CTP patients, see abstract. 
	As such, based on the teachings in the art, one skilled in the art would understand that the L-arginine to treat the broad scope of disease as claimed, is not fully enabled for the full scope as claimed. The unpredictability in the art is a Wands factor working against enablement of the full scope of the claimed invention.
	The breadth of the claims: The instant claims are deemed very broad since these claims read on treating any psychiatric disorder, any neurodegenerative disease, any cardiovascular disease, any renal disease, any urological or sexual disorder, any cancer, and any genetic disorder in a subject. 
	The scope of the broad category of diseases of claim 7 and the dependent claims which list claim 7 broad categories (i.e. all psychiatric disorders) are certainly not enabled as by the unpredictability in the art as evidenced above.  
Regarding dependent claims 10-11,14-18,20-22,25 and 29, it is noted that these dependent claims also include broad non-enabled scope of subcategories, i.e. depression, cardiovascular diseases and cancer. The broad scope of the claims is a Wands factor working against enablement of the full scope of the claimed invention.
	The amount of direction or guidance presented, and the presence or absence of working examples:
	It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). There is minimal discussion in the specification with regard to guidance to treat the various specific disorders of the dependent claims, let alone the broad scope of diseases states of claim 7.
The only working example provided by the specification, starting at page 26 with regard to methods of treatment is a cytotoxicity assay for in vitro NO detection, see Example 4.  The specification provides no working example with regards to the claimed methods of treatment as per claims 7, 10-11,14-18,20-22,25 and 29. The lack of working examples is a Wands factor working against enablement of the full scope of the claimed invention.
Therefore, in view of the Wands factors as discussed above, particularly, the unpredictability in the art, the broad scope of the claims and the total  lack of working examples; the specification fails to provide proper support to enable the claimed method invention as presently claimed.
An amendment to narrow the scope of the diseases treated, as well as support/evidence from the field of the art to demonstrate the enablement of L-arginine treatment of proposed claimed diseases will overcome the scope of enablement rejection.

Allowable Subject Matter
Claims 1-4 and 30 are allowed. The claimed compounds, compositions and associated method is free of the prior art. As noted above, claim 12 is objected to as being dependent upon rejected claim 7. Per the SciFinder search, the isomer/compound of claims 1-2, CAS Reg. No. 2387393-29-37 is only described in the pending application and its related patent family. 

    PNG
    media_image1.png
    469
    355
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM Y LEE/Examiner, Art Unit 1629    

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Maes et al. Acta Psychiatr Scand 1998: 97: 302-308
        2 Tousoulis et al. Vascular Medicine 2002; 7: 203–211
        3 Klotz et al. Urol Int. 1999;63(4):220-3.
        4 Yi et al. Int J Clin Exp Pathol (2009) 3, 211-238
        5 Ma et al. Current Pharmaceutical Design, 2010, 16, 392-410
        6 Valayannopoulos  et al. JMID  Volume35, Issue1 January 2012 Pages 151-157
        7 Pentanamide, 2-amino-5-[(aminoiminomethyl)amino]-N-[4-[(aminoiminomethyl)amino]butyl]-, (2S)- (ACI)